 
Exhibit 10.22




RESIGNATION, WAIVER, CONSENT, APPOINTMENT
AND AMENDMENT AGREEMENT


This Resignation, Waiver, Consent, Appointment and Amendment Agreement (this
“Agreement”) is entered into as of December 22, 2009, by and among Lehman
Commercial Paper Inc. (“Lehman”), a debtor and debtor in possession under
chapter 11 of the Bankruptcy Code (defined below) acting through one or more of
its branches as the Administrative Agent and Swing Line Lender, (in such
capacities, the “Existing Agent”) under the Credit Agreement (as defined below),
Bank of America, N.A., the Lenders party hereto, United Components, Inc. (the
“Borrower”) and each of the Guarantors signatory hereto.  Defined terms in the
Credit Agreement have the same meanings where used herein, unless otherwise
defined.


RECITALS


WHEREAS, the Borrower, certain financial institutions and other entities party
thereto from time to time as lenders (the “Lenders”), the Existing Agent, Lehman
Brothers Inc. and J.P. Morgan Securities Inc., as joint advisors, joint lead
arrangers and joint bookrunners, JPMorgan Chase Bank, N.A., as syndication
agent, and ABN Amro Bank N.V., Bank of America, N.A., and General Electric
Capital Corporation, as co-documentation agents, have entered into that certain
Amended and Restated Credit Agreement dated as of May 25, 2006 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”);


WHEREAS, On October 5, 2008, the Existing Agent commenced a voluntary case under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and on
such date, pursuant to section 362(a) of the Bankruptcy Code, an automatic stay
went into effect that prohibits actions to interfere with, or obtain possession
or control of, the Existing Agent’s property or to collect or recover from the
Existing Agent any debts or claims that arose before such date;


WHEREAS, the Existing Agent desires to resign as Administrative Agent under the
Credit Agreement and the other Loan Documents; and


WHEREAS, the Borrower and the Required Lenders desire to ratify the appointment
of Bank of America, N.A. as successor Administrative Agent (in such capacity,
the “Successor Agent”) under the Credit Agreement and the other Loan Documents
and the Successor Agent wishes to accept such appointment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:


1.  Agency Resignation, Waiver, Consent and Appointment.


(a)  As of the Effective Date (as defined below), (i) the Existing Agent hereby
resigns as the Administrative Agent as provided under Section 9.9 (Successor
Administrative Agent) of the Credit Agreement and shall have no further
obligations under the Loan Documents in such capacities; (ii) the Required
Lenders hereby appoint Bank of America, N.A. as successor Administrative Agent
under the Credit Agreement and the other Loan Documents; (iii) the Borrower and
Required Lenders hereby waive any notice requirement provided for under the Loan
Documents in respect of such resignation or appointment; (iv) the Borrower and
Required Lenders hereby consent to the appointment of the Successor Agent; (v)
Bank of America, N.A. hereby accepts its appointment as Successor Agent; (vi)
the Successor Agent shall bear no responsibility for any actions taken or
omitted to be taken by the Existing Agent while it served as Administrative
Agent and Swing Line Lender under the Credit Agreement and the other Loan
Documents and (vii) each of the Existing Agent and each Loan Party authorizes
the Successor Agent to file any Uniform Commercial Code assignments or
amendments with respect to the Uniform Commercial Code Financing Statements,
mortgages, and other filings in respect of the Collateral as the Successor Agent
deems necessary or desirable to evidence the Successor Agent's succession as
Administrative Agent under the Credit Agreement and the other Loan Documents and
each party hereto agrees to execute any documentation reasonably necessary to
evidence such succession; provided that the Existing Agent shall bear no
responsibility for any actions taken or omitted to be taken by the Successor
Agent under this clause (vii).  For the avoidance of doubt, under no
circumstances does the Successor Agent assume, nor shall the Successor Agent be
deemed to assume or be responsible for (i) any obligations of the Administrative
Agent under or pursuant to any Loan Document arising prior to the Effective Date
or (ii) any claim of any nature arising at any time or from time to time against
Lehman as Administrative Agent or Swing Line Lender or in any other capacity
under or with respect to any Loan Documents or this Agreement or the
transactions contemplated thereby or hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  The parties hereto hereby confirm that the Successor Agent succeeds to the
Credit Agreement and becomes vested with all of the rights, powers, privileges
and duties of the Administrative Agent under each of the Loan Documents, and the
Existing Agent is discharged from all of its duties and obligations as the
Administrative Agent under the Credit Agreement or the other Loan Documents, in
each case, as of the Effective Date.


(c)  The parties hereto hereby confirm that, as of the Effective Date, all of
the provisions of the Credit Agreement, including, without limitation, Section 9
(The Agents), and Section 10.5 (Payment of Expenses) to the extent they pertain
to the Existing Agent, continue in effect for the benefit of the Existing Agent,
its sub-agents and their respective affiliates in respect of any actions taken
or omitted to be taken by any of them while the Existing Agent was acting as
Administrative Agent and inure to the benefit of the Existing Agent.


(d)  The Existing Agent hereby assigns to the Successor Agent each of the Liens
and security interests assigned to the Existing Agent under the Loan Documents
and the Successor Agent hereby assumes all such Liens, for its benefit and for
the benefit of the Secured Parties.


(e)  On and after the Effective Date, all possessory collateral held by the
Existing Agent for the benefit of the Lenders shall be deemed to be held by the
Existing Agent as agent and bailee for the Successor Agent for the benefit of
the Lenders until such time as such possessory collateral has been delivered to
the Successor Agent.  Notwithstanding anything herein to the contrary, each Loan
Party agrees that all of such Liens granted by any Loan Party and existing on
the Effective Date, shall in all respects be continuing and in effect and are
hereby ratified and reaffirmed by each Loan Party.  Without limiting the
generality of the foregoing, any reference to the Existing Agent on any publicly
filed document, to the extent such filing relates to the liens and security
interests in the Collateral assigned hereby and until such filing is modified to
reflect the interests of the Successor Agent, shall, with respect to such liens
and security interests, constitute a reference to the Existing Agent as
collateral representative of the Successor Agent (provided, that the parties
hereto agree that the Existing Agent's role as such collateral representative
shall impose no duties, obligations, or liabilities on the Existing Agent,
including, without limitation, any duty to take any type of direction regarding
any action to be taken against such Collateral, whether such direction comes
from the Successor Agent, the Required Lenders, or otherwise and the Existing
Agent shall have the full benefit of the protective provisions of Section 9 (The
Agents) while serving in such capacity).  The Successor Agent agrees to take
possession of any possessory collateral delivered to the Successor Agent
following the Effective Date upon tender thereof by the Existing Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
2.  Amendment. The Credit Agreement is, effective as of the Effective Date,
hereby amended as follows:


(a)  Section 1.01 of the Credit Agreement is hereby amended as follows:


(i)  The definition of “Administrative Agent” is hereby deleted in its entirety
and replaced with the following:


“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders under the Loan Documents, and its
successors and assigns.


(ii)  The definition of “Base Rate” is hereby deleted in its entirety and
replaced with the following:


“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1%.  Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.


(iii)  The definition of “Eurodollar Base Rate” is hereby deleted in its
entirety and replaced with the following:


“Eurodollar Base Rate”:  the rate per annum equal to the British Bankers
Association LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the "Eurodollar Base Rate" for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America's London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period
 
 
3

--------------------------------------------------------------------------------

 
 
(iv)  The definition of “Lehman Entity” in Section 1.01 (Defined Terms) is
hereby deleted in its entirety.


(v)  The following definitions are hereby added to Section 1.01 in appropriate
alphabetical order:


“Agent Parties” shall have the meaning set forth in Section 10.21.


“Bank of America”:  Bank of America, N.A. and its successors.


“Borrower Materials” shall have the meaning set forth in Section 10.21.


“Platform” shall have the meaning set forth in Section 10.21.


“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.


(b)  Section 9.9 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


9.9  Successor Administrative Agent.  The Administrative Agent may at any time
give written notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (such consent not to be unreasonably
withheld or delayed and such consent not to be required if an Event of Default
under Section 8(a) or 8(f) with respect to the Borrower shall have occurred and
be continuing), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders appoint a successor
Administrative Agent meeting the qualifications set forth above with the consent
of such successor and with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed and such consent not to be required if an Event
of Default under Section 8(a) or 8(f) with respect to the Borrower shall have
occurred and be continuing).  If the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such appointment
by the date that is 60 days after such notice of resignation, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent,
if requested by the Lenders and the Borrower, shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed), (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section and (c) the
retiring Administrative Agent shall reimburse the Borrower, as of the effective
date of resignation, a pro rata portion of the annual agency fee previously paid
by the Borrower to the Administrative Agent for the period during which the
resignation becomes effective.  Upon the acceptance of a successor's appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of each
such Person and of such Person’s Affiliates in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent was
acting as Administrative Agent.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)  Section 10.2 of the Credit Agreement is hereby amended by deleting the
address set forth next to the heading “The Administrative Agent:” and replacing
it with the following:


For payments and Requests for Credit Extensions:


Bank of America, N.A.
Mail Code: NC1-001-04-39
One Independence Center
101 North Tryon Street
Charlotte, North Carolina 28255-0001
Attention:  Nilesh Patel (Electronic Mail: npatel@bankofamerica.com; Telecopy
No.
(704) 719-8870)


For other notices:


Bank of America, N.A.
1455 Market Street, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, California 94103
Attention: Liliana Claar (Electronic Mail: liliana.claar@bankofamerica.com;
Telecopy No.
(415) 503-5003)


(d)  The first sentence of Section 10.6(e) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:


Upon its receipt of an Assignment and Acceptance executed by an Assignor and an
Assignee (and, in any case where the consent of any other Person is required by
Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment); provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment (it being agreed that the Administrative Agent will waive such
processing and recordation fee in the case of any assignment by a Lender to an
Affiliate or Related Fund of such Lender).
 
 
5

--------------------------------------------------------------------------------

 
 
(e)  The following new Sections are hereby added to the end of Section 10 of the
Credit Agreement:


10.20  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Loan Parties acknowledges and agrees, and acknowledges its
Affiliates' understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent are arm's-length
commercial transactions between the Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, on the other hand,
(ii) each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each of the Loan Parties is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; b) (i) the Administrative Agent is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties or any of their respective Affiliates, or any
other Person and (ii) the Administrative Agent has no obligation to the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and its Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor any of its Affiliates has any obligation to
disclose any of such interests to the Loan Parties and their respective
Affiliates.  To the fullest extent permitted by law, each of the Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


10.21  The Platform.  The Borrower hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Intralinks or other
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a "Public Lender") may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons'
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked "PUBLIC" which, at a
minimum, shall mean that the word "PUBLIC" shall appear prominently on the first
page thereof; (x) by marking Borrower Materials "PUBLIC," the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws; (y) all Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated as
"Public Side Information;" and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked "PUBLIC" as being suitable only
for posting on a portion of the Platform that is not marked as "Public Side
Information."  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials "PUBLIC."


 
6

--------------------------------------------------------------------------------

 


THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Affiliates or the partners, directors,
officers, employees, agents, trustees and advisors of the Administrative Agent
or of its Affiliates (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower's or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).


10.22  Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


(f)  Replacement Credit Agreement Schedules. Schedule 1.1, Schedule 4.6 and
Schedule 4.18 of the Existing Credit Agreement are hereby amended in their
entireties to read as set forth on Schedule 1.1, Schedule 4.6 and Schedule
4.19(b) attached as Exhibit A hereto, and the information contained therein is
true, complete and accurate as of the date hereof.


(g)  Replacement Guarantee and Collateral Agreement Schedules. Schedules 1
through 6 of the Guarantee and Collateral Agreement are hereby amended in their
entireties to read as set forth on Schedules 1 through 6 attached as Exhibit B
hereto, and the information contained therein is true, complete and accurate as
of the date hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
3.  Acknowledgment of Termination of Revolving Credit Facility.  The parties
hereto acknowledge and agree that the Revolving Credit Termination Date has
passed, the Revolving Credit Commitment has terminated, all Revolving Credit
Loans have been repaid, all Letters of Credit issued pursuant to the Credit
Agreement have been terminated and the Swing Line Commitment has terminated.  As
a result of the foregoing, Lehman is no longer acting as the Swing Line Lender
and Bank of America, N.A. does not assume pursuant to this Agreement the
capacity of Swing Line Lender.  Neither Lehman nor Bank of America, N.A. is an
Issuing Lender.


4.  Representations and Warranties.


(a)  Lehman hereby represents and warrants that it is legally authorized to
enter into and has duly executed and delivered this Agreement.


(b)  Successor Agent hereby represents and warrants that it is legally
authorized to enter into and has duly executed and delivered this Agreement.


(c)  The Borrower hereby represents and warrants that (i) it is legally
authorized to enter into and has duly executed and delivered this Agreement,
(ii) no Default or Event of Default has occurred and is continuing, including,
specifically, Section 6.5 (Maintenance of Property; Insurance), Section 6.10
(Additional Collateral, etc.), Section 6.11 (Further Assurances), and Section
6.12 (Collateral Covenants), or will exist immediately after giving effect to
this Agreement, (iii) the representations and warranties set forth in Article 4
(Representations and Warranties) of the Credit Agreement and in the Guarantee
and Collateral Agreement and other Loan Documents, including, specifically,
Section 4.8 (Ownership of Property; Liens), Section 4.9 (Intellectual Property),
4.15 (Subsidiaries), Section 4.19 (Security Documents), and Section 4.21 (Senior
Indebtedness) are true and correct on and as of the Effective Date with the same
effect as though made on and as of the Closing Date (as defined in the Credit
Agreement), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date;
(iv) Schedule 2 contains a complete list of all possessory Collateral and
security filings related to the Collateral delivered to the Existing Agent and
held by the Existing Agent as of the Effective Date; (v) the actions described
in Schedule 3 hereto have been performed on or prior to the date hereof, and
(vi) all security interests created in favor of the Existing Agent for the
benefit of the secured parties under the Loan Documents are valid security
interests in the Collateral, as security for the Obligations.


5.  Conditions Precedent to Effectiveness.  The obligations of the parties
hereto set forth in Section 1 hereof shall become effective immediately upon the
date (the “Effective Date”) when each of the following conditions shall first
have been satisfied:


(a)  The Borrower, each other Loan Party, the Existing Agent, the Successor
Agent and the Required Lenders shall have executed and delivered this Agreement;


(b)  The Existing Agent shall have received from the Borrower payment, free and
clear of any recoupment or set-off, in immediately available funds of all
amounts payable to it as the Existing Agent and as a Lender pursuant to the Loan
Documents (including fees and expenses of counsel invoiced to the Borrower).
 
 
8

--------------------------------------------------------------------------------

 
 
(c)  The Borrower shall have paid to Bank of America, N.A. all amounts due and
payable under the letter agreement dated as of October 15, 2009 between the
Borrower and Bank of America, N.A.;


(d)  The Loan Parties shall have executed and delivered, or caused to be
executed and delivered, such instruments, certificates or documents, and shall
have taken all such actions, as Bank of America shall have reasonably requested
for the purpose of transferring from Lehman to Bank of America the rights of the
Administrative Agent and the secured parties with respect to the Collateral
under the Loan Documents;


(e)  The Successor Agent shall have received, and shall have confirmed in
writing to Lehman that it has received, the items set forth on Schedule 2
hereto; and


(f)  The Successor Agent shall have confirmed in writing to Lehman that the
Existing Agent has completed each of the tasks listed on Schedule 4 hereto.


6.  Release.  Each of the Loan Parties, Lehman and the Lenders hereby
unconditionally and irrevocably waive all claims, suits, debts, liens, losses,
causes of action, demands, rights, damages or costs, or expenses of any kind,
character or nature whatsoever, fixed or contingent, which any of them may have
or claim to have against Bank of America (in its capacity as Successor Agent, a
Lender, hedging counterparty, or any other capacity under the Loan Documents) or
its agents, employees, officers, affiliates, directors, representatives,
attorneys, successors and assigns (collectively, the “BofA Released Parties”) to
the extent arising (i) at any time prior to the Effective Date out of or in
connection with the Loan Documents or (ii) out of any actions or inaction (x) by
Lehman prior to the Effective Date (including resulting in any defect,
insufficiency or failure to perfect in Collateral) or (y) by Bank of America at
any time in reliance on information furnished to it on or prior to the Effective
Date with respect to the Register, the Collateral or any other matter under the
Loan Documents (collectively, the “BofA Claims”).  Each of the Loan Parties,
Lehman and the Lenders further agree forever to refrain from commencing,
instituting or prosecuting any lawsuit, action or other proceeding against any
BofA Released Parties with respect to such BofA Claims.  Each of the BofA
Released Parties shall be a third party beneficiary of this Agreement.  The
foregoing waiver does not alter any contractual obligation under the Loan
Documents of the BofA Released Parties existing immediately prior to the
existence of this Agreement.


7.  Further Assurances.


(a)  Without limiting their obligations in any way under any of the Loan
Documents, the Borrower reaffirms and acknowledges its obligations to the
Successor Agent with respect to the Credit Agreement and the other Loan
Documents and that the delivery of any agreements, instruments or any other
document and any other actions taken or to be taken shall be to the satisfaction
of Successor Agent.


(b)  Each of the Borrower and the Existing Agent agrees that, following the
Effective Date, it shall furnish, at the Borrower’s expense, additional
releases, amendment or termination statements and such other documents,
instruments and agreements as are customary and may be reasonably requested by
the Successor Agent in order to effect and evidence more fully the matters
covered hereby.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)  The Borrower shall reimburse the Existing Agent for all reasonable
out-of-pocket costs and expenses incurred by the Existing Agent in connection
with any actions taken pursuant to this Agreement.


8.  Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Existing Agent, the
Lenders, the Secured Parties and the Borrower.


9.  Limitation. Each party hereto hereby agrees that this Agreement (i) does not
impose on the Existing Agent affirmative obligations or indemnities not
existing, as of the date of its petition commencing its proceeding under chapter
11 of the Bankruptcy Code, and that could give rise to administrative expense
claims, and (ii) is not  inconsistent with the terms of the Credit Agreement.


10.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.


11.  Headings.  The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.


12.  Interpretation.  This Agreement is a Loan Document for the purposes of the
Credit Agreement.


13.  Confidentiality.  Schedule 1 and Schedule 2 to this Agreement are
exclusively for the information of the parties hereto and the information
therein may not be disclosed to any third party or circulated or referred to
publicly without our prior written consent of Lehman.


14.  Confirmation of Guaranties.  By signing this Agreement, each Loan Party
hereby confirms that (i) the obligations of the Loan Parties under the Credit
Agreement as modified hereby and the other Loan Documents (x) are entitled to
the benefits of the guarantees set forth in the Guarantee and Collateral
Agreement and (y) constitute Obligations, and (ii) notwithstanding the
effectiveness of the terms hereof, the Guarantee and Collateral Agreement is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects.


15.  APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[Signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 

 
UNITED COMPONENTS, INC.,
   
as Borrower
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Vice President
                   
UCI ACQUISITION HOLDINGS, INC.
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Vice President
                   
CHAMPION LABORATORIES, INC.
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Assistant Treasurer
                   
UCI PENNSYLVANIA, INC. (f/k/a Neapco Inc.)
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Treasurer
                   
WELLS MANUFACTURING, L.P.
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Assistant Treasurer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
AIRTEX PRODUCTS, LP
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Treasurer
                           
AIRTEX INDUSTRIES, LLC
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Assistant Treasurer
                   
FUEL FILTER TECHNOLOGIES, INC.
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Treasurer
                   
UCI-AIRTEX HOLDINGS, INC.
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Assistant Treasurer
                           
UCI INVESTMENTS, L.L.C.
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Assistant Treasurer
                   
UCI-WELLS HOLDINGS, L.L.C.
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Assistant Treasurer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS MEXICO HOLDINGS CORP.
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Assistant Treasurer
                           
ASC HOLDCO, INC.
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Assistant Treasurer
                   
ASC INDUSTRIES, INC.
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Assistant Treasurer
                   
ASC INTERNATIONAL INCORPORATED
                   
By:
/s/ David Forbes
   
Name:
David Forbes
   
Title:
Assistant Treasurer
 

 
 
 

--------------------------------------------------------------------------------

 



 
LEHMAN COMMERCIAL PAPER, INC.,
   
as Existing Agent
                       
By:
/s/ Francis J. Chang
     
Name: 
Francis J. Chang
     
Title:
Authorized Signatory
                       
LEHMAN COMMERCIAL PAPER, INC.,
   
as a Lender
                       
By:
/s/ Francis J. Chang
     
Name:
Francis J. Chang
     
Title:
Authorized Signatory
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
   
as Successor Agent
                       
By:
/s/ Liliana Claar
     
Name:
 Liliana Claar
     
Title:
 Vice President
 



 
 

--------------------------------------------------------------------------------

 